Russell, C: J.
1. A petition is amendable where “there can be no doubt that the original declaration and the amendment offered refer, to one- and the same cause of action, that cause of action which was from the beginning in the pleader’s mind, and which'he wished and intended to prosecute to judgment.” The amendment offered and allowed in,this case came within this ruling. Bright v. Central City R. Co., 88 Ga. 538 (15 S. E. 16); Ga. Ry. &c. Co. v. Bailey, 9 Ga. App. 106 (2) (70 S. E. 607).
*130Decided September 11, 1914.
Action for damages; from city court of Baxley—Judge Sellers. October 39, 1913.
Bolling Whitfield, J. B. Moore, for plaintiffs in error.
W. W. Bennett, Lankford & Moore, contra.
2. Where a railway conductor undertakes to assist a pregnant woman passenger to alight from a train at her destination, the question whether he was negligent in the act or exercised extraordinary diligence in so doing is for the jury to determine, and the finding of the jury in such a case is not to be disturbed if there is any reasonable inference, deducible from the facts and circumstances in proof, which supports the verdict. Southern Ry. Co. v. Crabb, 10 Ga. App. 559 (73 S. E. 859) ; Georgia Railroad Co. v. Usry, 82 Ga. 54 (8 S. E. 186, 14 Am. St. R. 140).
3. When the plaintiff submitted evidence that she was injured while alighting from the train, as alleged in her petition, the presumption arose that the injury was due to the company’s negligence; and it was not incumbent on her to prove the alleged negligence by a preponderance of additional evidence. It was for the jury' to say whether this presumption was sufficiently rebutted by testimony offered on behalf .of the defendant. The court did not err in overruling the defendant’s motion for nonsuit. Killian v. Ga. R. Co., 97 Ga. 727 (25 S. E. 384) ; Ga. Ry. &c. Co. v. Bailey, supra.
4. The issues were fairly submitted to the jury, and while there was great conflict in the testimony adduced, the evidence in behalf of the plaintiff authorized the verdict, and no sufficient reason has been shown why the judgment overruling the defendant’s motion for new trial should be reversed. Judgment affirmed.

Boon, J., absent.